Title: From George Washington to Colonel Thomas McKean, 6 August 1776
From: Washington, George
To: McKean, Thomas



Sir
New York Augt 6th 1776

The French Gentleman whom you may recollect was at Philadelphia when I was there, in the character of the Baron de Calbiact, & who was waiting on Congress for some promotion in the Military line, is now here, and Complains of the hardship he labours under in being refused an appointment and also in having his papers & Credentials kept from him. he informs me they are in your hands, and as he seems sollicitous about them and desirous of having ’em again, I request the favor of you to

transmit them to me by the earliest Opportunity, that I may deliver them to him and thereby remove every protest of affected uneasiness on this head. I am Sir Your Most Obedt Servt

Go: Washington

